Citation Nr: 1602170	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  07-03 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for back condition. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of shrapnel fragment wound to the forehead. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of shrapnel fragment wound to the left hand. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for residuals of shrapnel fragment wound to the groin.

5. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.


6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for left ear disorder. 

8.  Entitlement to service connection for sinus disorder. 

9.  Entitlement to an evaluation in excess of 10 percent for sycosis vulgaris. 

10.  Entitlement to an evaluation in excess of 30 percent for peripheral neuropathy in the right upper extremity. 

11.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy in the left upper extremity.

12.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy in the right lower extremity.

13.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy in the left lower extremity.

14.  Entitlement to an initial compensable evaluation for erectile dysfunction.

15.  Entitlement to a higher level of special monthly compensation (SMC) for loss of use of a creative organ.

16.  Entitlement to an evaluation in excess of 10 percent since October 1, 2011 for coronary artery disease (CAD).

17.  Entitlement to an effective date prior to June 23, 2008 for the award of service connection for erectile dysfunction. 

18.  Entitlement to an effective date prior to June 23, 2008 for the award of SMC (K) for loss of use of a creative organ.

19.  Entitlement to a total disability rating due to individual unemployability prior to January 27, 2012. 

(The issue of waiver of recovery of overpayment is addressed in a separate decision). 


REPRESENTATION

Appellant represented by:	Mr. John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1964 to February 1968. 

These matters come on appeal before the Board of Veterans Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office located in New Orleans, Louisiana (RO).  

In February 2015, the Veteran presented testimony before the undersigned Veterans Law Judge during a videoconference hearing while the Board was seated in Washington, District of Columbia (DC).  A copy of the hearing transcript has been associated with the claims folder. 

With respect to the TDIU claim on appeal, the Veteran has reported that he is unable to work because of his service connected disabilities since 2005.  He had a 100 percent disability rating based on his service-connected diabetes and its complications, and he was awarded service-connected for peripheral artery disease independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disabilities, as well as awarded special monthly compensation (SMC) based on housebound status, both effective January 27, 2012. 

The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC ).  Here, however, the Veteran has been award SMC, effective January 27, 2012.  Hence, the concerns addressed in Bradley are not present in the current case as the Veteran has already been awarded SMC.  As such, only the issue of entitlement to a TDIU for the period on appeal prior to January 27, 2012 is a part of the current appeal.  



FINDINGOF FACT

VA has been notified that the Veteran died in October 2015.





CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

 The appeal is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


